 1   THOMAS P. RILEY, SBN 194706
     LAW OFFICES OF THOMAS P. RILEY, P.C.
 2   First Library Square
     1114 Fremont Avenue
 3   South Pasadena, CA 91030
     Tel: 626-799-9797
 4   Fax: 626-799-9795
     TPRLAW@att.net
 5   Attorneys for Plaintiff
     J & J Sports Productions, Inc.
 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
 9
                                        SACRAMENTO DIVISION
10
      J & J SPORTS PRODUCTIONS, INC.,                     Case No. 2:15-cv-01882-MCE-DB
11
                         Plaintiff,
                                                          ORDER DISMISSING PLAINTIFF’S
12
                             vs.                          CLAIMS FOR VIOLATION OF TITLE
                                                          47 U.S.C SECTION 553 AND
13    KEN ZIU THANG, et al.,
                                                          VIOLATION OF CALIFORNIA
14                     Defendant.                         BUSINESS AND PROFESSIONS CODE
                                                          SECTION 17200
15

16
            Good cause having been shown and pursuant to the stipulation of the parties, it is hereby
17
     ordered that plaintiff’s claims for Violation of Title 47 U.S.C Section 553 and Violation of
18
     California Business and Professions Code Section 17200 are DISMISSED with prejudice. The
19
     Clerk of the Court is directed to close this case.
20
            IT IS SO ORDERED.
21   Dated: February 20, 2019
22

23

24

25

26

27

28
